IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JEFFREY JARRETT,                            : No. 701 MAL 2019
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
NEWTOWN ATHLETIC CENTER AND                 :
NEWTOWN ATHLETIC CLUB, LLC AND              :
NEWTOWN ATHLETIC CLUB AND                   :
NEWTOWN RACQUETBALL, INC., AND              :
NEWTOWN RACQUETBALL                         :
ASSOCIATES,                                 :
                                            :
                   Respondents


                                    ORDER



PER CURIAM

     AND NOW, this 27th day of April, 2020, the Petition for Allowance of Appeal is

DENIED.